DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "overlap" renders the claim indefinite because it is unclear what “overlap” means in the limitation “cancellation indication that overlaps the particular time”.
Regarding claim 1, it is unclear what happens when there is an overlapping cancellation indication.  Since the claim gives details about what happens when there is no overlapping cancellation indication, they also cover providing grant when there is an overlapping cancellation indication.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US Pub. 2021/0168783).
Regarding claim 1, Islam teaches a method of providing, by a network to a user equipment (UE) device, a transmission grant, the method comprising: initiating a process to provide the transmission grant for a transmission within a particular time (see UL Grant in Figure 2); verifying that there is no cancellation indication that overlaps the particular time (“monitor for any UL cancellation indication” in [0016]); and providing, based on the verifying that there is no cancellation indication that overlaps, the transmission grant to the UE device (“receiving UL grant” in [0016]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11350453. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. not providing, based on the verifying that there is the cancellation indication indicating the cancellation that is within the particular time window, the transmission grant to the UE device).
Claim 1 of Instant Application
Claim 1 of US 11350453
1. A method of providing, by a network to a user equipment (UE) device, a transmission grant, the method comprising: 
A method of providing, by a network to a user equipment (UE) device, a transmission grant, the method comprising: 
initiating a process to provide the transmission grant for a transmission within a particular time; 
initiating a process to provide the transmission grant for a transmission within a particular time window; 
verifying that there is no cancellation indication that overlaps the particular time; and 
verifying whether there is no cancellation indication indicating a cancellation that is within the particular time window; 
providing, based on the verifying that there is no cancellation indication that overlaps, the transmission grant to the UE device.
providing, based on the verifying that there is no cancellation indication indicating the cancellation that is within the particular time window, the transmission grant to the UE device; 

verifying whether there is a cancellation indication indicating a cancellation that is within the particular time window; and 

not providing, based on the verifying that there is the cancellation indication indicating the cancellation that is within the particular time window, the transmission grant to the UE device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo et al. (US Pub. 2020/0351930) teaches a relay node 1210 transmitting cancellation indication to a child node 1215 (step 1260 in Figure 12) after transmitting grant (step 1250 in Figure 12).

    PNG
    media_image1.png
    1115
    759
    media_image1.png
    Greyscale

Park (US Pub. 2020/0344747) teaches monitoring UL cancellation indication (see step 1420 in Figure 14). 

    PNG
    media_image2.png
    550
    819
    media_image2.png
    Greyscale

Yang et al. (US Pub. 2020/0266932) teaches monitoring for a cancellation indication from the base station that indicates the retransmission grant is canceled (step 1165 in Figure 11).

    PNG
    media_image3.png
    1207
    742
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414